Reasons for Allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a method and system of using a microphone of a first wireless device in communication with a second wireless device.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest either:
1)  a method of using a first microphone of a first wireless device in communication with a second microphone of a second wireless device, or a non-transitory computer-readable medium storing instructions executable by one or more processors of the first wireless device to perform the method, comprising:  operating, by the first wireless device, in an inactive microphone mode in which the first microphone is inactive; identifying, by the first wireless device, that the second microphone of the second wireless device has become inactive; detecting, by the first wireless device, a signal that a first user wearing the first wireless device is beginning to talk; and switching, by the first wireless device, to the active microphone mode based on the signal; or
2)  a system, comprising:  a first device in wireless communication with a second device, the first device comprising:  a speaker; a microphone; one or more processors; wherein when the first device microphone is in an inactive mode and the second device microphone is in an active mode, the one or more processors of the first device are configured to:  identify that the second microphone of the second wireless device has become inactive; detecting a signal that a first user wearing the first wireless device is beginning to talk; and switch to the active microphone mode based on the signal.  (bold/underlined language emphasized)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. The examiner can normally be reached PHP Mon-Fri 8am-5pm Typical.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
January 29, 2022